567 So. 2d 55 (1990)
David Paul SMITH, Appellant,
v.
STATE of Florida, Appellee.
No. 89-02341.
District Court of Appeal of Florida, Second District.
September 28, 1990.
James Marion Moorman, Public Defender and Andrea Norgard, Asst. Public Defender, Bartow, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Carol M. Dittmar, Asst. Atty. Gen., Tampa, for appellee.
PER CURIAM.
David Paul Smith challenges the trial court's use of the amended habitual offender statute to enhance his sentence for aggravated assault. We affirm Smith's conviction and sentence, but strike the imposition of costs.
*56 The amended habitual offender statute contained in section 775.084, Florida Statutes (Supp. 1988), does not violate the due process and equal protection clauses of the United States and Florida Constitutions. See Arnold v. State, 566 So. 2d 37 (Fla.2d DCA 1990); Barber v. State, 564 So. 2d 1169 (Fla. 1st DCA 1990); Roberts v. State, 559 So. 2d 289 (Fla.2d DCA 1990); King v. State, 557 So. 2d 899 (Fla. 5th DCA 1990).
Costs were imposed on Smith without giving him notice and an opportunity to be heard. Accordingly, we affirm Smith's conviction and sentence, but strike the assessment of costs, without prejudice to the state to seek reassessment after proper notice and hearing. Wood v. State, 544 So. 2d 1004 (Fla. 1989).
RYDER, A.C.J., HALL and ALTENBERND, JJ., concur.